Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 2, 2014

                                    No. 04-14-00313-CV

                          IN THE INTEREST OF M.H., A Child,

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CI-15779
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Luz Elena D. Chapa, Justice


       Appellant filed a motion for rehearing on June 27, 2014. We request a response to the
motion and order any response to the motion must be filed by July 11, 2014. See TEX. R. APP. P.
49.2.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court